Citation Nr: 1138221	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  08-00 011A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether the apportionment of the Veteran's VA benefits in the amount of $800 on behalf of his spouse and minor child during the period between September 1, 2006 and January 8, 2007 was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Counsel
INTRODUCTION

The Veteran served on active duty from March 1967 to February 1970.  The appellee is his spouse.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 special apportionment decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In February 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

The Board remanded the case for further action by the originating agency in August 2010.  The case has now returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The appellee's claim for an apportionment was received in August 2006.  In a statement dated January 8, 2007, the Veteran agreed to the apportionment and suggested a monthly amount of $800.

2.  In a March 2007 special apportionment decision, the RO granted the appellee and her minor child a special apportionment of the Veteran's VA benefits in the amount of $800 per month effective September 1, 2006. 

3.  The record establishes hardship on the part of the appellee and her minor child in September 2006 as the Veteran was not discharging his responsibilities to his dependents; the grant of an apportionment effective September 1, 2006 did not result in undue hardship to the Veteran.  






CONCLUSION OF LAW

The apportionment of the Veteran's VA benefits in the amount of $800 on behalf of his spouse and minor child during the period between September 1, 2006 and January 8, 2007 was proper.  38 U.S.C.A. §§ 5307, 5110 (West 2002); 38 C.F.R. §§ 3.400 , 3.450, 3.451, 19.100-102 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellee's claim for apportionment of the Veteran's VA benefits was received in August 2006.  In a statement dated January 8, 2007, the Veteran agreed to the apportionment of his benefits in support of his wife and daughter and proposed an amount of $800 a month.  The RO granted an apportionment of the Veteran's VA benefits on behalf of the appellee and her minor child in the March 2007 rating decision on appeal in the amount of $800 a month effective September 1, 2006.  

The grant of an apportionment resulted in an overpayment of VA benefits to the Veteran.  He contends that the apportionment between September 1, 2006 and January 8, 2007 is not proper as he discharged his duty to his wife and daughter during this period by paying their rent, utilities, and providing a clothing allowance.  Essentially, the Veteran contends that the appellee was paid twice during this period.  

A Veteran's benefits may be apportioned if a Veteran is not residing with his or her spouse or his or her children and a claim for apportionment is filed for or on behalf 
of the spouse or children.  38 C.F.R. § 3.452(a) (2011).  VA regulations provide for two types of apportionments.  The first type is a "general" apportionment, which may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  The second type of apportionment is a "special" apportionment and is paid in accordance with 38 C.F.R. § 3.451.  

The laws applicable to effective dates provide that, except as otherwise provided, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts shown, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a)  (West 2002).   Regulations concerning effective dates for apportionment provide that on original claims the effective date shall be assigned in accordance with the facts found.  38 C.F.R. § 3.400(e). 

The RO granted the appellee a special apportionment in March 2007 under the provisions of 38 C.F.R. § 3.451.  The current effective date of September 1, 2006 was the first day of the month following the month in which the appellee's claim for apportionment was received, i.e. August 2006.  After review of the evidence, the Board finds that the currently assigned effective date of September 1, 2006 is appropriate for the award of apportionment of the Veteran's VA benefits.

Under a special apportionment, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be apportioned between the Veteran and his dependents on the basis of the facts of the individual case as long as it does not cause undue hardship to the other persons in interest.  In determining the basis for special apportionment, consideration is to be given to such factors as the amount of VA benefits payable, other income and resources of the Veteran and those dependents on whose behalf the apportionment is claimed, and the special needs of the Veteran, his dependents and the apportionment claimants.  Apportionment of more than 50 percent of the Veteran's benefits is ordinarily considered to constitute undue hardship on him or her; but apportionment of less than 20 percent of his or her benefits would not provide a reasonable amount for any apportionee.  38 C.F.R. § 3.451.

The Veteran contends that an apportionment during the period September 1, 2006 to January 7, 2007 is not appropriate as he properly discharged his duty to the appellee and their daughter by paying their rent, utilities and other costs.  In support of his claim, the Veteran submitted receipts for his payment of the appellee's rent for the period April 2005 to May 2007 as well as receipts for the payment of various utilities and articles of clothing.  With respect to payment of the appellee's rent, the Board notes that there are no receipts for the period between July 2006 and November 2006.  The record indicates that the Veteran was admitted to the Salem VA Medical Center (VAMC) mental health unit on July 5, 2006 for alcohol and cocaine abuse, suicidal/homicidal thoughts, and posttraumatic stress disorder (PTSD). Although the Veteran testified in February 2010 that he continued to make payments on behalf of the appellee while he was hospitalized, the Board finds the absence of rental receipts during this period probative to the question of whether the Veteran discharged his responsibility to his dependents during this period.  Additionally, while he submitted some utility and clothing receipts, none of  these receipts date from the period between September 1, 2006 and January 8, 2007.  

In support of her original claim for apportionment in August 2006, the appellee contended that her expenses outstripped her income which consisted solely of payments from the Social Security Administration (SSA) for herself and her daughter.  She identified the cost of rent, utilities, and food in her monthly expenses and noted that the Veteran was only currently paying monthly child support in the amount of $220.  In a July 2006 telephone contact, she also reported the Veteran's psychiatric hospitalization and stated that he was not supporting her or her daughter.  In sum, the record does not contain any objective evidence (such as receipts of rental or utility payments) establishing that the Veteran was contributing to the household at the time the July 2006 apportionment claim was received.  Based on the income and expense information submitted by the appellee, the record establishes the presence of hardship on the part of the Veteran's dependents in accordance with the regulations pertaining to a special apportionment for the period beginning September 1, 2006.  See 38 C.F.R. § 3.451.  

In addition, as the $800 apportionment constituted approximately 30 percent of the Veteran's VA benefits at that time (he was in receipt of a monthly award of approximately $2700), the record does not establish the apportionment caused undue hardship to the Veteran.  The Board therefore concludes that the current effective date of September 1, 2006 for the award of apportionment of the Veteran's VA benefits is proper and a later effective date for the award is not warranted.  



Duties to Notify and Assist

This appeal concerns a benefit provided under chapter 53 of title 38, United States Code.  The rules governing VA notice and assistance upon receipt of a claim for benefits as outlined in 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159 do not apply to claims for benefits provided under chapters other than chapter 51.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  However, VA regulations include special procedural requirements for simultaneously contested claims, such as a claim for apportionment.  See 38 C.F.R. §§ 19.100, 19.101, and 19.102.  

Upon the filing of a notice of disagreement (NOD) in a simultaneously contested claim, all interested parties and their representatives will be furnished a copy of the 
statement of the case (SOC).  38 C.F.R. § 19.101.  When a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal will be furnished to the other contesting parties to the extent that it contains information, which could directly affect the payment or potential payment of benefit, which is subject of the contested claim.  38 U.S.C.A. § 7105A, 38 C.F.R. § 19.102.  

In this case, the Veteran filed a NOD in April 2007 and a SOC was issued to him in November 2007.   The Veteran perfected his appeal with a January 2008 substantive appeal.  The appellee was not provided information regarding the content of the substantive appeal, but in August 2010, the Board ordered that such development should take place.  In addition, the Board ordered that copies of the May 2008 and August 2009 supplemental statements of the case (SSOC) should also be provided to the appellee.  In accordance with the Board's remand orders, the appellee was notified of the contents of the Veteran's substantive appeal in August 2010 and provided copies of the SSOCs.  Therefore, VA has complied with the remand orders of the Board.  

In June 2011, the Veteran was issued an additional SSOC.  Unfortunately, a copy of this SSOC was not provided to the appellee.  However, the Board notes that the regulations pertaining to simultaneously contested claims do not require that all parties receive a copy of SSOCs.  Therefore, the failure of the RO to furnish a copy of the June 2011 SSOC to the appellee does not necessitate a further remand.  Therefore, the Board finds that VA has complied with the special procedural requirements governing simultaneously contested claims.


ORDER

The apportionment of the Veteran's VA benefits in the amount of $800 on behalf of his spouse and minor child during the period between September 1, 2006 and January 8, 2007 was proper and the claim is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


